Citation Nr: 0726434	
Decision Date: 08/23/07    Archive Date: 08/29/07	

DOCKET NO.  06-24 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the postoperative 
residuals of solar dermatitis of the left lower lip. 

2.  Entitlement to service connection for actinic keratoses 
of the bilateral hands, arms, ears, head, and face. 

3.  Entitlement to service connection for the postoperative 
residuals of squamous cell carcinoma of the left posterior 
shoulder. 

4.  Entitlement to service connection for the postoperative 
residuals of basal cell carcinoma of the right ala of the 
nose. 

5.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for chronic renal failure 
with subsequent dialysis, claimed as secondary to kidney 
damage caused by dyes, invasive procedures, and inattention 
by Department of Veterans Affairs (VA) medical personnel.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION


The veteran served on active duty from February 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2002 and July 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

Finally, for reasons which will become apparent, the appeal 
as to all issues save that of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A.  § 1151 is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.



FINDING OF FACT


The veteran did not suffer additional disability, including 
kidney damage leading to renal failure requiring dialysis, as 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA medical personnel.


CONCLUSION OF LAW


Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for chronic renal failure with subsequent 
dialysis, claimed as secondary to kidney damage caused by 
dyes, invasive procedures, and inattention by VA medical 
personnel, are not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a November 2006 
hearing; service medical records; VA and private medical 
records; and VA and private examination reports, as well as a 
statement from the veteran's former service colleague.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v . West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for chronic renal 
failure with subsequent dialysis and various other 
complications.  In pertinent part, it is contended that, as 
the result of negligence on the part of treating VA 
personnel, to include the improper use of dyes, invasive 
procedures, and "inattention," the veteran suffered severe 
damage to his kidneys resulting in chronic renal failure and 
a need for dialysis.

In that regard, the Board notes that, for claims received 
after October 1, 1997 (as in this case), compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
payable for additional disability not the result of the 
veteran's own willful misconduct, where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or in the case 
of an event not reasonably foreseeable.  

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination upon which the claim is based to 
the veteran's condition after such care, treatment or 
examination has stopped.  VA considers each involved body 
part or system separately.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment or 
examination and that the veteran has an additional disability 
or died does not establish causation.

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment or examination was 
furnished, unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.

The proximate cause of disability or death is the action or 
event which directly caused the disability or death, as 
distinguished from a remote contributing cause.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's fault in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment or examination 
caused the veteran's additional disability or death; and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's, or in appropriate 
cases, the veteran's representative's, informed consent.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

In the present case, during the course of VA outpatient 
treatment in June 2002, it was noted that, in August 2001, 
the veteran underwent an aorta-to-right-renal bypass, aorta-
to-left-renal bypass, aorta-to-right-common femoral, and 
aorta-to-left-external iliac bypass.  The veteran tolerated 
the procedure well, and was subsequently seen in clinic in 
October 2001.  

The veteran was doing well at that time, but when seen in 
November, he had been experiencing episodes of hypertension.  
A Gadolinium-renal angiogram was obtained which demonstrated 
wide-open bypass grafts, in conjunction with intraparenchyma 
continuation of vessels representing a nonsurgical 
progressive disease.

Since that time, the veteran had continued to do well and was 
being followed by nephrology for his continuing creatinine, 
which on most recent measure in late May 2002 was 3.3.  Noted 
at the time was that the veteran had not been experiencing 
any abdominal pain, and that he continued to urinate.  

At the time of a period of private hospitalization in October 
2003, it was noted that the veteran had a history of chronic 
renal insufficiency.  When seen in consultation, it was felt 
that it was very likely that the veteran was going to need 
hemodialysis in the near future.  A consultation with 
vascular surgery was obtained, which resulted in the 
placement of an A-V fistula, as well as a temporary right 
internal jugular hemodialysis catheter and, finally, a right 
internal jugular Perm Cath.  

The veteran underwent hemodialysis initially on October 19, 
2003, and was set to be dialyzed on a Tuesday-Thursday-
Saturday schedule.  The veteran's blood urea nitrogen and 
creatinine were 34 and 3.5 respectively on the day of 
discharge.  The pertinent diagnosis noted was chronic renal 
failure with initiation of hemodialysis.  

In May 2004, in an attempt to clarify the exact nature and 
etiology of the veteran's kidney damage/renal failure, a 
complete review of his claims folder and medical records was 
conducted by a VA physician.  That review spanned a period 
beginning in April 2000 and extended up to October 2003 when 
the veteran began regular dialysis.

Following a review of the veteran's claims folder and medical 
records, it was determined that, at the onset of care, the 
veteran exhibited a mild renal insufficiency with a 
creatinine of 1.6 and a creatinine clearance of 60 
milliliters per minute.  By aortogram in June 2001, the 
veteran was found to have bilateral renal artery stenosis, 
with one atrophic and minimally functioning kidney, and the 
other kidney showing significant arterial stenosis.  Renal 
function post-aortogram was described as stable.

By July 2001, the veteran exhibited an increase in creatinine 
from a baseline of 1.5 to a range of 2, which did not occur 
immediately post-aortogram, and was therefore presumably 
related to the natural progression of the veteran's disease.  
Based on this decline, as well as the veteran's single 
functioning kidney with significant renal artery stenosis, 
refractory hypertension, and aortic aneurysm, 
revascularization (along with repair of the associated aortic 
aneurysm) was recommended.  Documentation contained in the 
file shows that the various risks of surgery, including 
embolization and worsened renal failure, were explained to 
the veteran.

In August 2001, the veteran underwent abdominal aortic 
aneurysm repair, in conjunction with a renal artery bypass 
graft, followed by acute worsening of renal function, felt to 
be secondary to cholesterol embolization.  The veteran's 
creatinine at this point stabilized at around the 3 range.  
Additionally noted was that an October 2001 aortogram 
confirmed the presence of patent renal artery grafts.

Over the course of the next two years, the veteran's 
creatinine remained fairly stable in the range of 3, with 
ongoing expectation of the eventual need for dialysis and 
consideration of an A-V fistula placement.  The veteran was 
subsequently referred to an outside nephrologist for pre-
dialysis management.  

In October 2001 the veteran presented to an outside hospital 
with weakness and shortness of breath secondary to 
progression of renal failure, with the result that he was 
started on dialysis with placement of an A-V fistula.  

In the opinion of the evaluating VA physician, the veteran 
exhibited severe underlying renal vascular disease, 
accompanied by progressive renal insufficiency which would 
have resulted in eventual end-stage renal failure and a need 
for dialysis without any intervention.  An appropriate 
aortogram was completed to evaluate for renal arterial 
disease with no decline in renal function following the 
procedure.  

Appropriate recommendations for revascularization were made, 
and the veteran was informed of the potential risk, including 
embolization and worsened renal failure.  The veteran 
underwent the recommended surgery, which did result in an 
acute decline in renal functioning to a new baseline 
creatinine around 3, most likely secondary to cholesterol 
embolization despite successful revascularization.  The 
veteran's creatinine remained stable at that level until 
October 2003, at which point he presented with symptoms of 
worsened renal failure, and dialysis was begun.

According to the evaluating physician, given the severity and 
course of the veteran's underlying disease, he would have 
progressed to end-stage renal disease without intervention.  
While the veteran did suffer an acute decline in renal 
function due to the revascularization surgery (a recognized 
risk in approximately 10 percent of cases), his renal 
function then remained remarkably stable for two years, 
likely because the surgery was successful in restoring 
adequate blood flow to his dominant right kidney.  

Accordingly, in the opinion of the evaluating physician, the 
veteran's end-stage renal disease and current dialysis were 
not secondary to dyes, invasive procedures or VA inattention.  
In fact, it was more likely than not that the rate of 
progression to ultimate end-stage renal disease and need for 
dialysis was slowed by the veteran's surgery, despite the 
presence of an acute postoperative decline in renal function.  

As noted above, for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 to be warranted, there must 
be present not only additional disability, but also a causal 
relationship between that disability and carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination, or an event not reasonably foreseeable.

In the case at hand, it is clear that, to the extent the 
veteran experienced some elevation in his creatinine 
following his revascularization surgery, that elevation was 
entirely foreseeable.  Moreover, the veteran was informed of 
the potential risk of that procedure, including embolization 
and worsened renal failure, and provided his informed 
consent.  

To date, there exists no evidence that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA treating 
personnel resulted in the veteran's kidney damage and 
eventual renal failure.  

More to the point, the veteran's end-stage renal disease with 
resulting dialysis was not secondary to dyes, invasive 
procedures or inattention on the part of VA medical 
personnel.  In fact, in the opinion of the evaluating 
physician, it was more likely than not that the rate of 
progression of the veteran's ultimate end-stage renal disease 
with accompanied need for dialysis was slowed by his 
revascularization surgery, despite the acute postoperative 
decline in his renal function.

The Board has taken into consideration the veteran's 
contentions, as well as his testimony and that of an 
associate during the course of a videoconference hearing 
before the undersigned Veteran's Law Judge in November 2006.  

Notwithstanding such testimony, however, there currently 
exists no evidence that the veteran's chronic renal failure 
with subsequent need for dialysis is in any way the result of 
inappropriate and/or negligent treatment on the part of VA 
medical personnel.  Accordingly, his claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of February 2004, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
pertaining to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, and the transcript of a hearing before 
the undersigned Veteran's Law Judge in November 2006.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  

As such, there is no indication that there is any prejudice 
to the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ORDER


Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for chronic renal failure with subsequent 
dialysis, claimed as secondary to kidney damage caused by 
dyes, invasive procedures, or inattention by VA medical 
personnel, are denied.


REMAND


In addition to the above, the veteran in this case seeks 
service connection for the postoperative residuals of solar 
dermatitis of the left lower lip, actinic keratoses of the 
bilateral hands, arms, ears, head, and face, postoperative 
residuals of squamous cell carcinoma of the left posterior 
shoulder, and postoperative residuals of basal cell carcinoma 
of the right ala of the nose.  

In pertinent part, it is contended that all of the 
aforementioned skin disabilities had their origin as the 
result of extensive sun exposure during the veteran's period 
of service with the United States Navy during World War II.

In that regard, a review of record discloses that, during the 
period from February 1944 to June 1946, the veteran served as 
a boatswain's mate with the United States Navy.  By all 
accounts, at least a portion of the veteran's service was in 
the South Pacific.

Further review of the record discloses that, over the course 
of many years since the time of the veteran's discharge, he 
has received continuous and repeated treatment for various 
skin problems, including basal and squamous cell carcinoma, 
actinic keratoses, and solar dermatitis.

Significantly, in a statement of February 2004, one of the 
veteran's former service colleagues indicated that he had 
served with the veteran in the South Pacific, at which time 
the veteran had on a number of occasions been "severely 
sunburned" on his face, lips, arms, and back.

In a statement of July 2002, one of the veteran's former 
private physicians wrote that, in 1967, the veteran underwent 
a lip shave procedure for actinic cheilitis with leukoplakia, 
which was a "chronic inflammatory condition caused by 
irritation and sun exposure," and which was considered to be 
premalignant.  Further noted was that the veteran had 
undergone treatment for multiple actinic keratoses of the 
upper extremities, which, according to his former physician, 
was also caused by sun exposure and was "premalignant."  

The Board notes that, in correspondence of early October 
2004, one of the veteran's private dermatologists wrote that 
the veteran had served in the Navy, and had subsequently 
suffered from numerous skin cancers.  Reportedly, the veteran 
had recently undergone treatment for a basal cell carcinoma 
on his neck, as well as diffuse actinic keratoses on his 
arms.  In the opinion of the veteran's private dermatologist, 
these conditions were "contributed to" by his time spent in 
the sun and sunburns suffered while in the Navy.

As recently as November 2005, another of the veteran's 
private dermatologists has indicated that, according to the 
veteran, he had spent several years in the Navy in the South 
Pacific during World War II, where he suffered a number of 
sunburns, in addition to prolonged sun exposure over his 
upper trunk, face, and upper extremities.  Also noted was 
that, over the course of the past forty years, the veteran 
had experienced a number of problems related to chronic sun 
exposure, including a cancer of the lip.  According to the 
veteran's private physician, the veteran had suffered from 
squamous cell carcinoma of the left shoulder, as well as 
basal cell carcinoma of the left lower back and on the right 
side of his nose.  As recently as October 2005, the veteran 
had been diagnosed with a keratoacanthoma-like squamous cell 
carcinoma on his right forehead, which was aggressively 
treated with deep biopsy, electrodesiccation and curettage.  

In the opinion of the veteran's private dermatologist, there 
was no question that there was a "well-known relationship " 
between chronic sun exposure as a young person which had been 
markedly exacerbated by years of open sea duty during World 
War II in the South Pacific and the numerous cancers which 
the veteran had suffered on the exposed areas of his trunk, 
head and neck.  

Finally, the Board observes that, during the course of the 
aforementioned videoconference hearing before the undersigned 
Veteran's Law Judge in November 2006, it was noted that 
various private medical records reflecting treatment for the 
veteran's various skin disabilities were not at this time a 
part of his claims folder.  Further noted was that the 
veteran had never undergone a VA dermatologic examination in 
order to determine the exact nature and etiology of his 
various skin disabilities.  See Transcript, pp.7-9.  
Significantly, based on the veteran's military discharge 
papers, statements of various relatives, and a statement from 
his former service colleague, the RO has conceded that, 
during service, the veteran experienced rather extensive sun 
exposure.

Under the circumstances, the Board is of the opinion that 
additional development of the evidence is necessary prior to 
a final adjudication of the veteran's claims for service 
connection.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to July 2006, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded a 
VA dermatologic examination in order to 
more accurately determine the exact 
nature and etiology of his claimed solar 
dermatitis of the left lower lip, actinic 
keratoses of the bilateral hands, arms, 
ears, head and face, postoperative 
residuals of squamous cell carcinoma of 
the left posterior shoulder, and 
postoperative residuals of basal cell 
carcinoma of the right ala of the nose.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims file.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examining dermatologist should 
specifically comment as to whether the 
veteran currently suffers from the 
chronic skin disabilities currently at 
issue, and, if so, whether those 
disabiities as likely as  not had their 
origin as the result of extensive sun 
exposure during his period of service in 
the South Pacific in World War II.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  The RO should then review the 
veteran's claims for service connection 
for the postoperative residuals of solar 
dermatitis of the left lower lip, actinic 
keratoses of the bilateral hands, arms, 
ears, head and face, postoperative 
residuals of squamous cell carcinoma of 
the left posterior shoulder, and 
postoperative residuals of basal cell 
carcinoma of the right ala of the nose.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case in July 2006.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


